Title: II: From Lieutenant Colonel James Ross, 11 September 1777
From: Ross, James
To: Washington, George



Dear General,
Sept. 11. ’77. Great Valley Road [Pa.] Eleven oclock A.M.

A large body of the enemy—from every account 5000, with 16 or 18 field pieces, marched along this Road just now. this Road leads to Taylor’s & Jeffries ferries on the Brandy wine, and to the Great Valley at the Sign of the Ship on the Lancaster Road to Philada. There is also a road from Brandy wine to Chester by Dilwo[r]th’s tavern—we are close in their rear with about 70 men. Capt. Simpson lay in ambush with 20 men, and gave them 3 rounds within a small distance, in which two of his men were wounded, one mortally—I believe Genl Howe is with this party, as Joseph Galloway is here Known by the inhabitants, with many of whom he spoke, and told them that Genl Howe was with him. Yours,

James Ross Lieut. Col. D. P. Regt

